[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In response to the plaintiff's Motion for Charging Order, dated December CT Page 2547 5, 2000, pursuant to General Statutes § 52-397, the Court hereby orders each defendant to appear at an examination of judgment debtor to be held at 95 Washington Street, Hartford, Connecticut, Room 102 not less that two weeks after the date hereof, and specified below. At that time and place, each defendant shall be placed under oath by the court and examined by the plaintiff to determine whether the defendant has any assets with which to satisfy the judgment entered in this case. For these purposes, assets include, without limitation, any interests in partnerships, corporations and other business entities, real estate, bank and investment accounts, notes, bonds and securities, leases, security interests, insurance policies, trusts, accounts receivable and the like.
Each defendant is further ordered to respond to such proper written interrogatories as may be filed by the plaintiff after the date of the aforesaid hearing, within the time permitted by law.
If the defendant-debtor does not appear, the examination of judgment debtor shall be adjourned and clerk will issue a "2 week letter" to the non-appearing defendant. If such defendant fails to appear at the adjourned examination of judgment debtor noticed by the clerk, a capias will be issued authorizing the defendant's detention by the Judicial Marshall.
Please be advised that a capias may result in overnight detention in correctional center.
Examination of Judgment Debtor Date: March 19, 2001
BY THE COURT
VANESSA L. BRYANT, JUDGE